Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Lakeview Foods, Inc.
d/b/a Lakeview Food & Liquors,

Respondent.

Docket No. C-13-314
FDA Docket No. FDA-2013-H-0084

Decision No. CR2721

Date: March 13, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Lakeview Foods, Inc. d/b/a Lakeview Food &
Liquors, alleging facts and legal authority sufficient to justify the imposition of a
civil money penalty of $250. Respondent did not timely answer the Complaint,
nor did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and used a self-service display in a non-exempt
facility, thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $250.

On January 28, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Lakeview Food & Liquors, a business that sells tobacco
products and is located at 4106 North Sheridan Road, Chicago, Illinois
60613.

¢ On September 6, 2011, an FDA-commissioned inspector observed a
violation at Respondent’s establishment, namely, Respondent sold
cigarettes or smokeless tobacco to a person younger than 18 years of age.

e¢ On December 8, 2011, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from September 6, 2011. The letter
stated that the observations constituted a violation of regulations found at
21 C.F.R. § 1140.14(a) and that these regulations prohibit the sale of
cigarettes or smokeless tobacco to a person younger than 18 years of age.
The letter also advised Respondent that failure to correct the violations
could result in the imposition of a civil money penalty or other regulatory
action by FDA and that it was Respondent’s responsibility to ensure
compliance with the law.

e On August 16, 2012, FDA commissioned inspectors again documented a
violation during a subsequent inspection of the establishment. Specifically,
a display of “‘Skoal” smokeless tobacco was directly accessible to
customers. Since Respondent’s establishment is a convenience store that is
open to the general public, thus not qualifying as a facility where minors
are not permitted to enter at any time, the inspectors documented a
violation for Respondent’s use of a self-service display in a non-exempt
facility.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.16(c), a retailer
may sell cigarettes and smokeless tobacco only in a direct, face-to-face exchange
between the retailer and the consumer. Examples of methods of sale that are not
permitted include self-service displays. However, 21 C.F.R. 1140.16(c)(2)(ii)
permits facilities to use self-service displays but only if the retailer ensures that no
person younger than 18 years of age is present, or permitted to enter, at any time.

Here, Respondent sold tobacco products to a minor in violation of the foregoing
regulations on September 6, 2011. Most recently, on August 16, 2012,
Respondent used a self-service display of smokeless tobacco in an establishment
that does not restrict minors from entering. Respondent’s actions constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

